Citation Nr: 0940191	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  09-29 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1943 to December 
1945, during the World War II Era.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2009 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Newark, New Jersey.

In July 2008, the Veteran filed a claim for pension.  This 
matter is referred to the RO for appropriate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009); 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for bilateral 
hearing loss and tinnitus are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  A diagnosis of PTSD is not demonstrated by the evidence 
of record.

2.  The Veteran did not engage in combat with the enemy 
during service.

3.  The Veteran's claimed in-service stressful experiences 
are not supported by credible evidence.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).   VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

In July 2008, the Veteran submitted a claim for service 
connection for PTSD.  He did not claim service connection for 
any other psychiatric disorder or psychiatric symptoms.  At 
the time of his claim for service connection for PTSD, there 
was no evidence of a diagnosed psychiatric disorder, PTSD or 
non-PTSD.  The Veteran's claim for service connection for 
PTSD was adjudicated in the February 2009 rating decision on 
appeal. 

VA provided VCAA notice to the Veteran in July 2008, prior to 
the February 2009 adjudication of the Veteran's claim for 
service connection for PTSD.  The July 2008 VCAA letter 
indicated the types of information and evidence necessary to 
substantiate the claim, and the division of responsibility 
between the Veteran and VA for obtaining that evidence, 
including the information needed to obtain lay evidence and 
both private and VA medical treatment records.  

The Veteran also received notice pertaining to the downstream 
disability rating and effective date elements of his claim 
and was furnished a Statement of the Case in July 2009.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the 
present appeal, because the service connection claims are 
being denied, and no effective date or rating percentage will 
be assigned, the Board finds that there can be no possibility 
of any prejudice to the Veteran under the holding in Dingess, 
supra.  

With regard to the duty to assist, the Board acknowledges 
that the Veteran has not been afforded a VA examination in 
conjunction with his claim.  As discussed above, the VCAA and 
implementing regulations require VA to provide a Veteran with 
an examination or to obtain a medical opinion based upon a 
review of the evidence of record if VA determines that such 
development is necessary to decide the claim.  A medical 
examination or medical nexus opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (a) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; 
(b) establishes that the Veteran suffered an event, injury, 
or disease in service; and (c) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability.  See 38 C.F.R. § 3.159(c)(4).  

In this case, the Board has concluded that a remand for a 
PTSD examination is not warranted in this case because the 
information and evidence of record does not establish that 
the Veteran experienced an event, injury, or disease in 
service, including a verified stressor.  Because there is no 
in-service injury or disease to which any currently diagnosed 
psychiatric disorder could be related, such an opinion is not 
necessary to decide the Veteran's claim and any such nexus 
opinion would be of no probative value, so would no aid in 
substantiating the Veteran's claim for service connection for 
PTSD.  

All relevant evidence necessary to decide the issue on appeal 
has been identified and obtained, to the extent possible.  
The evidence of record includes service treatment records, 
service personnel records, and statements from the Veteran 
and his representative.  The Veteran has not indicated that 
he has any further evidence to submit to VA, or which VA 
needs to obtain.  Although it appears that the Veteran is in 
receipt of benefits from the Social Security Administration 
(SSA), these records do not need to be obtained as the SSA 
benefits appear to be based on age rather than disability.  
There is no indication that there exists any additional 
evidence that has a bearing on this case that has not been 
obtained.  

The Veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  All pertinent due process requirements have been 
met.  See 38 C.F.R. § 3.103 (2009).

Service Connection for PTSD

Generally, in order to establish service connection for a 
particular disorder, the evidence of record must demonstrate 
that a disease or injury resulting in a current disability 
was incurred in or aggravated by active military service.  
38 U.S.C.A.
§ 1110; 38 C.F.R. §§ 3.303(a).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  See 
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

VA regulations reflect that symptoms attributable to PTSD are 
often not manifested in service.  Accordingly, service 
connection for PTSD requires a current diagnosis of PTSD 
(presumed to include the adequacy of the PTSD symptomatology 
and the sufficiency of a claimed in-service stressor), 
credible supporting evidence that the claimed in-service 
stressor(s) actually occurred, and medical evidence of a 
causal relationship between current symptomatology and the 
specific claimed in-service stressor(s).  See 38 C.F.R. § 
3.304(f); Cohen v. Brown, 10 Vet. App. 128, 138 (1997) 
(citing Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996)). 
 
The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the Veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the Veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service), the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor; however, where 
VA determines that the Veteran did not engage in combat with 
the enemy and was not a POW, or the claimed stressor is not 
related to combat or POW experiences, the Veteran's lay 
statements, by themselves, will not be enough to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain service records or other credible evidence 
corroborating the stressor.  38 U.S.C.A.  § 1154(b); 38 
C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. App. 353, 
357-58 (1998).  Such corroborating evidence cannot consist 
solely of after-the-fact medical evidence containing an 
opinion as to a causal relationship between PTSD and service.  
See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  

The Veteran asserts that he was awarded a combat action medal 
when he was attacked by German planes as an armed guard on 
the S.S. Pipe Spring Freighter off the coast of North Africa.

With regard to the question of whether the Veteran 
participated in combat with the enemy during service, after a 
review of the evidence, the Board finds that weight of the 
evidence demonstrates that the Veteran did not engage in 
combat with the enemy during service.  The DD 214 Form does 
not reflect awards or decorations indicative of combat with 
the enemy.  The Veteran's personnel records reflect that he 
was an armed guard during World War II aboard the S.S. Pierre 
LaCleade; S.S. Justin Morrill; S.S. James Duncan, and S.S. E. 
Kirby Smith.  He was awarded the European-African-Middle 
Eastern Campaign Ribbon with Bronze Star, Asiatic Pacific 
Area Ribbon, American Theater Ribbon, and a Victory Medal; 
however, there is no indication of receipt of such combat-
related citations.  

The Board further finds that the Veteran's claimed in-service 
stressful experiences are not supported by credible evidence.  
The service treatment records and service personnel file are 
void of any evidence of the claimed in-service stressor, 
particularly that the Veteran served on the S.S. Pipe Spring 
Freighter, which is further supported by the response of the 
U.S. Army and Joint Services Records Research Center (JSRRC) 
(formerly known by other names, including the Center for Unit 
Records Research's (CURR)) indicating that it was unable to 
verify the Veteran's stressor, and that the U.S.S. Pipe 
Spring was not commissioned until August 1944, nearly four 
months after the alleged stressor.  (See also Formal Finding 
on Lack of Information Required to Verify Stressors in 
Connection with PTSD claim).

The Board has considered the Veteran's recent reports of 
events in service but finds such assertions for compensation 
purposes made over 50 years after the alleged events to be 
outweighed by the other evidence of record, including the 
Veteran's reported dates of occurrence of events when he was 
not aboard the named ship, and service personnel records that 
do not reflect evidence of in-service stressful events or 
combat.  The Veteran has not identified an in-service 
stressor capable of corroboration by service records or other 
credible supporting evidence.

The Board further finds that a diagnosis of PTSD is not 
demonstrated by the evidence of record.  In this case, there 
is no medical evidence in the record that reflects that the 
Veteran has been diagnosed with PTSD.  Service treatment 
records do not reflect complaints of or treatment for PTSD 
and the Veteran did not submit any medical evidence to 
support his claim.  Regardless, the any diagnosis of PTSD 
must be based upon either participation in combat with the 
enemy or a verified in-service stressor for service 
connection to be warranted.  

For these reasons, the Board finds a preponderance of the 
evidence to be against the Veteran's claim of service 
connection for PTSD.  Because there is no medical evidence of 
a diagnosis of or treatment for PTSD, no combat with the 
enemy, and no verified in-service stressful event.  As there 
is no diagnosis of PTSD, nor a verified in-service stressor 
established by the evidence, service connection for PTSD is 
not warranted.  The Veteran is free to submit additional 
evidence in the future to support any claim for service 
connection for symptoms of psychiatric disorder.  For these 
reasons, the Board finds that a preponderance of the evidence 
is against the Veteran's claim, and the claim must be denied.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for PTSD is denied.


REMAND

The Veteran seeks service connection for current bilateral 
hearing loss and tinnitus, as directly related to his service 
during World War II.  Specifically, the Veteran was an armed 
guard and a gunner's mate on a 20 millimeter machine gun.  
(See March 2009 Notice of Disagreement).  His service 
personnel records reflect that he received numerous two day 
training sessions on firing 20 millimeter guns.  Such 
evidence demonstrates the Veteran's exposure to acoustic 
trauma in service. 

VA has a duty to assist claimants in the development of facts 
pertinent to claims, and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A; 38 C.F.R. § 19.9 (2009).

The Board is mindful that the Veteran is competent to provide 
a report of continuity of his symptoms of hearing loss and 
tinnitus since service, but finds that a VA examination 
clarifying a diagnosis of such disabilities and addressing 
the etiology is "necessary" pursuant to 38 U.S.C.A. § 
5103A(d).  See Buchanan v. Nicholson,    451 F.3d 1331, 1336 
(Fed. Cir. 2006); Maxson v. Gober, 230 F.3d 1330, 1331 (Fed. 
Cir. 2000).  



Accordingly, the issues of service connection for bilateral 
hearing loss and tinnitus are REMANDED for the following 
action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The Veteran should be afforded a VA 
audiological examination, with the 
appropriate examiner, to determine the 
nature and etiology of his claimed 
tinnitus and hearing loss.  The relevant 
evidence in the Veteran's claims file 
should be made available to the examiner, 
and the examiner is requested to review 
the evidence in conjunction with the 
examination.

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the evidence from the 
claims file, the history provided by the 
Veteran, and the clinical findings of the 
examination, the examiner is requested to 
offer an opinion as to whether it is at 
least as likely as not (a 50 percent or 
greater probability) that any current 
tinnitus and hearing loss are 
etiologically related to the Veteran's 
period of active service, including to 
the established noise exposure to 20 
millimeter machine gun fire.  The 
examiner should also include a statement 
about the effects of the condition(s) on 
the Veteran's usual occupation and daily 
activities.  A complete rationale should 
be given for all opinions and conclusions 
expressed in a typewritten report.

2.  After completion of the above 
development, the Veteran's claims for 
service connection for bilateral hearing 
loss and tinnitus should be reajudicated.  
If the determination of one or more of 
the claims remain adverse to the Veteran, 
he and his representative should be 
furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond.


The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran 
is advised to appear and participate in any scheduled VA 
examination(s), as failure to do so may result in denial of 
the claim(s).  See 38 C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


